The record and statement of facts only were filed in this case. There are no assignments of error and no brief filed for plaintiff in error. Thus, it is within the discretion of this court to examine the record and statement of facts and, if no fundamental error is apparent, to affirm the judgment. Haynes v. Radford Co., 118 Tex. 277, 14 S.W.2d 811.
The record discloses that the judgment rendered by the lower court was on agreement; therefore, all errors committed before its rendition, not going to the court's jurisdiction, are waived, and this court will not take notice of any such errors. Posey v. Plains Pipe Line Co. (Tex.Civ.App.) 39 S.W.2d 1100; Hubbard v. Trinity State Bank (Tex.Civ.App.) 48 S.W.2d 379.
Defendant in error has filed a brief under Court of Civil Appeals rule No. 39, requesting affirmance of the trial court's judgment, necessitating only the search of the record for fundamental errors. The record has been examined to determine whether any fundamental error is shown, which would prevent the affirmance of the judgment below; none appearing, the judgment of the trial court is affirmed.
Affirmed.